DETAILED ACTION

Status of Claims
This action is in reply to the arguments and amendments filed February 27, 2022. Claims 1, 8, and 15 have been amended. Claims 4, 11, and 18 have been cancelled. Claims 1-3, 5-10, 12-17 and 19-20 are currently pending and have been examined.

Response to Amendments and Arguments
103: Applicant’s arguments have been fully considered but are not persuasive.
Applicant essentially argues that the amended claims overcome the art cited in the previous office action. Applicant’s arguments are moot in light of amendments that necessitate updated search and reconsideration.
As such, an updated 103 rejection is provided below that addresses the amended claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 3, 5-8, 10, 12-15, 17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20190156923 A1 (Kain) in view of US 20190104196 A1 (Li) in further view of US 20180285971 A1 (Roseneor).

As per claims 1, 8, and 15, Kain teaches,
a processor (¶ [0242]),
a memory on which are stored machine readable instructions that when executed by the processor, cause the processor to (¶ [0242]),
connect, by a data owner node (¶ [0029]), to a blockchain network of an ecosystem comprised of a plurality of consumer nodes (¶ [0175], ¶ [0029]),
generate, by the data owner node (¶ [0029]), by  a universal unique identifier (UUID) associated with a data attribute of a specific user (¶ [0041]),
execute, by the data owner node (¶ [0029), a query request to purchase the user data attribute associated with the UUID (¶ [0041]), wherein the query request is received from a consumer node of the plurality of the consumer nodes (¶ [0040], ¶ [0165]),

Kain does not explicitly teach, however, Li teaches,

negotiate, via invocations of the negotiation chaincode by the data owner node and the data consumer node on the established channel, a transaction with the  consumer node to access the user data attribute for the purchase price (¶ [0057])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the features as taught by Li in Kain since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. One of ordinary skill in the art would have been motivated to combine the references because blockchain access improves security by preventing unauthorized access.

Kain does not explicitly teach, however, Rosenoer teaches,
wherein the negotiation includes a sequence of back-and-forth communications (¶ [0030] “debt sale process”) which are sent by calling an application programming interface (API) of the negotiation chaincode (FIG. 1B, item 175, 176, ¶ [0035] “APIs 176 to access and execute … chain code”) which automatically records each communication in the sequence including a commitment by the data owner node and an offering by the consumer node onto the blockchain ledger (¶ [0030] “the blockchain can store debt related state information”, ¶ [0034], [0039]).
commit an offer from the data node and a transfer of the asset via invocation of the API with a specifier of the offer (¶ [0030] “the blockchain can store debt related state information … Utilizing … APIs … blockchain … functions related to the debt sale process, including the offering and acceptance of contract terms”),
transfer the user data attribute to the consumer node (¶ [0039] “The debt buyer 164 receives pre-sale disclosure from the creditor via blockchain”) upon detection of offer being committed to the blockchain ledger (¶ [0039] “the debt buyer acceptance triggers payment to the creditor by the blockchain platform 170”) via invocation of the API (FIG. 1B, items 170, 175, 176, 180, ¶ [0030], [0035]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the features as taught by Roseneor in Kain since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. One of ordinary skill in the art would have been motivated to combine the references because utilizing API and chaincode improves agreement security by integrating data from many resources to the agreement.

As per claims 3, 10, and 17, combination of Kain, Li, and Roseneor teach all the limitations of claims 1, 8, and 15. Kain also teaches,
wherein the instructions are further to cause the processor to (¶ [0242]),


As per claim 5, 12, and 19 combination of Kain, Li, and Roseneor teach all the limitations of claims 1, 8, and 15. Kain also teaches,
wherein the instructions further cause the processor to (¶ [0242]),
commit to a blockchain ledger a monetary value associated with the user data attribute through a commitment hash on the blockchain (¶ [0106], ¶ [0029], ¶ [0119], ¶ [0114], ¶ [0172]),
wherein a commitment is stored on an external data store (¶ [0119]).

As per claims 6, 13, and 20, combination of Kain, Li, and Roseneor teach all the limitations of claims 1, 8, and 15. Kain also teaches, 
wherein the instructions further cause the processor to (¶ [0242]),
transfer the user data attribute to the consumer node by (¶ [0106], ¶ [0029]),
a transfer of a location of the user data attribute on an external data store (¶ [0247], ¶ [0029], [0176]).

As per claims 7 and 14, combination of Kain, Li, and Roseneor teach all the limitations of claims 1, 8, and 15. Kain also teaches,
wherein the instructions further cause the processor to (¶ [0242]),
 (¶ [0106], ¶ [0029]) as a result of a secure multi-party computation (¶ [0172], ¶ [0174]-[0175]).

Claims 2, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kain in view Li in view of Roseneor in further view of US 20190333054 A1 (Cona).

As per claims 2, 9, and 16, combination of Kain, Li, and Roseneor teach all the limitations of claims 1, 8, and 15. Kain also teaches,
wherein the instructions are further to cause the processor to (¶ [0242]).

Kain does not explicitly teach, however, Cona teaches,
execute a chaincode to generate a descriptive text to identify the user data attribute comprised of an identity data of the user (¶ [0102], ¶ [0086]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the features as taught by Cona in Kain since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. One of ordinary skill in the art would have been motivated to combine the references because party identification improves contract security.

Conclusion
Reference made of record but not cited includes US 20140344015 A1 (Puertolas-Montanes) directed to systems and methods enabling consumers to control and monetize their personal data.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROCK E TURK whose telephone number is (571)272-5626. The examiner can normally be reached Monday-Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BROCK E TURK/Examiner, Art Unit 3692                                                                                                                                                                                                        /DAVID P SHARVIN/Primary Examiner, Art Unit 3692